Citation Nr: 0500742	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-28 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to January 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, on her September 2003 substantive 
appeal (VA Form 9), the appellant indicated that she wanted a 
hearing before a Member of the Board at the RO.  However, in 
a form received by the RO in October 2003, she withdrew her 
hearing request.  Therefore, the Board concludes that all due 
process has been met with respect to the veteran's right to a 
hearing.


FINDINGS OF FACT

1.  The veteran died in April 1987.  According to the death 
certificate, the immediate cause of his death was 
adenocarcinoma of the lung, widespread, with pleural 
effusion.  No other contributing causes were indicated.

2.  At the time of his death, the veteran was service 
connected for the scar from a gunshot wound on his right 
lower leg, and the scar from a shell fragment wound on his 
right shoulder.  Both disabilities were rated noncompensable 
throughout the veteran's lifetime after service.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service.




CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 3.310, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show no complaints of, 
or treatment for, any lung disorder.  Upon separation 
examination in January 1952, the veteran's lungs, chest, and 
respiratory system were normal.  A chest X-ray was negative.

In a December 1981 Social Security Administration (SSA) 
decision, the veteran was determined to be entitled to a 
continuing period of disability, and to disability insurance 
benefits.  The main health conditions discussed in the 
decision were the veteran's physical and mental limitations 
since he had experienced four strokes.  Mental depression was 
also noted.

As noted above, the veteran's April 1987 death certificate 
indicates that the immediate cause of his death was 
adenocarcinoma of the lung, widespread, with pleural 
effusion.

In an August 2003 written statement, the appellant indicated 
that she had called VA, and a man told her that her husband 
had been 30 percent service connected for neurosis and 
[apparently 100] percent for thrombosis.  She questioned why 
the veteran had never received any checks from VA.

In a November 2003 written statement, the appellant described 
the veteran's difficult experiences in Korea.  She believed 
he never got over the ordeal of seeing his friends killed.  
She described his post-service strokes and their effect on 
his life.  She said he had gone to a VA doctor for 
examination, and was then sent to a psychiatrist, who put him 
on medication.  He later received a card stating that he was 
service connected, but when the appellant questioned why he 
did not receive any money, she was rudely told that she and 
her husband made too much money.  She did not understand why 
her claim was denied when she had been told he was service 
connected at 30 percent during his life.

In December 2003, the appellant submitted general information 
about strokes and post-traumatic stress disorder, as related 
to the military and combat experience.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June and December 2003 letters, the RO informed the 
appellant of the VCAA and its effect on her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
September 2003 statement of the case (SOC) and February 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection for the cause of the 
veteran's death.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

In this case, the appellant contends that some event or 
illness in service caused or led to her husband's death.  As 
stated before, the veteran's death certificate states that he 
died from adenocarcinoma of the lung (i.e., lung cancer), 
widespread, with pleural effusion.

However, the veteran's service medical records are silent for 
any manifestation of, treatment for, or diagnosis of any lung 
or respiratory disorder.  Furthermore, upon separation from 
service in January 1952, the veteran's lungs, chest, and 
respiratory systems were reported as normal on examination.

While the veteran was determined to be disabled by the Social 
Security Administration in December 1981, the issued decision 
mentions only the veteran's multiple strokes and depression, 
neither of which condition was service connected.  The SSA 
decision did not include any information about the veteran's 
eventual terminal lung disease, nor did it make reference to 
any incident or injury incurred during the veteran's active 
military service.

In addition, while the veteran was service connected during 
his lifetime for two scars, on his right leg and right 
shoulder, those disabilities were both rated noncompensable 
during the life of the veteran, and there is no competent 
evidence that either service-connected disability contributed 
to his death in April 1987.

Here the Board expresses its regret to the appellant for the 
confusion she experienced when she was apparently told over 
the telephone that the veteran had been service connected 
during his lifetime for neurosis at 30 percent and thrombosis 
at 100 percent.  We feel it is unfortunate that such a 
mistake was made.  However, review of the veteran's claims 
file reveals that, in fact, the veteran was denied service 
connection for residuals of a cerebrovascular accident and 
depressive reaction.  For purposes of the veteran's 
potentially being entitled (as a wartime veteran) to non-
service-connected pension benefits, those disorders were 
assigned disability evaluations, in order to determine 
whether the veteran might be adjudicated to be permanently 
and totally disabled.  The depressive reaction was rated 30 
percent and the residuals of a cerebrovascular accident was 
rated 100 percent.  Thus, the veteran was totally disabled 
for pension purposes, but he was not eligible to receive 
pension payments because the law bars pension above specified 
family income limits, and his household income exceeded the 
legal limit.

In evaluating the appellant's premise for service connection 
for cause of death, the Board notes that there is no 
indication that the veteran's widespread lung adenocarcinoma, 
with pleural effusion, was related to service.  While there 
is no medical evidence of record documenting the precise 
onset of the lung cancer, the appellant testified that the 
veteran was not treated for any lung condition until 
approximately February 1987, more than twenty years after his 
separation from service and just a few months before his 
death.  In short, no medical opinion or other professional 
evidence relating the veteran's death to service or any 
incident of service has been presented.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  Nevertheless, and with all due respect for her 
sincerity, the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding any causal relationship between the 
veteran's death and his military service.  See, e.g., Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused or 
contributed to the cause of the veteran's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


